DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and SEQ ID NO: 1 and 2, in the reply filed on 9/8/20201 is acknowledged. The claims 16-21 are withdrawn from consideration as being drawn to a non-elected invention.
The examiner notes that the claim 21 was recited as being elected.  It is noted however that the claim 21 was restricted into the Group III and was identified as a linking claim.   The restriction requirement among the linked inventions is subject to the non-allowance of the linking claim(s), claim 21. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
	Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, 
	Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
(a)	The disclosure is objected at paragraphs [0011], [0012], [0018], [0031] because the designation for the sequence identifier is improper (see MPEP§ 2422.03). It is suggested amending the disclosure at the noted paragraphs to recite --SEQ ID NOS:--
(b)	The use of the term “GLOBALFILER”, KAPAHYPER, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .

Appropriate correction is required.
Claim Rejections - 35 USC § 112: Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claim 5 is drawn to the embodiment of claim 1 wherein the allelotype is generated via GENEMAPPER.   The claim 6 is drawn to the embodiment of claim 6 wherein the second allelotype is generated via LOBSTR.   
in silico STR interference software that allows the independent determination of allelic states of the same 24 positions in human genome (page 3, para. [0018].).  
	The specification notes GENEMAPPER software and LOBSTR specialized software in the Example 1 at page 12.  The specification mentions these software without describing how the software are used or noting a proper incorporation by reference of documents that provide a description of the claimed processes in the context of the claims.  
	The specification does not describe the computer and the algorithm/software that achieve the claimed function as instantly claimed in sufficient detail such that one of ordinary skill in the art could reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart or in any other manner that provides sufficient structure”. Finisar, 523 F.3d at 1340.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed explain how the claimed function is achieved to demonstrated that the Applicant had possession of it. See, e.g., Vasudevan, 782 F. 3d at 682-83. If the specification does not provide one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed results, a result for lack of written description must be made. See MPEP 2161.01.  In this case, the specification merely mentions the software programs by name without describing any specific supporting information of how these software functions to achieve the results of generating allelotype. The claimed processes are described in the claims 

6.	Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a method of determining a first allelotype for a sample via short tandem repeat (STR) amplification; b) determining a second allelotype for the sample via genetic sequencing; and c) determining allele concordance between the first allelotype and the second allelotype (claim 1).   The claim 2 recites the method of claim 1, wherein (c) comprises generating an allele profiling concordance table.  The claim 3 recites the method of claim 1, further comprising calculating a statistical probability to determine whether the first allelotype and the second allelotype are of a single subject.  The claims 4, 7-15 are dependent from the claims 1.  
describing how the implemented assays are used or noting a proper incorporation by reference of documents that provide a description of the claimed processes in the context of the claims.
	The specification teaches at para. [0017] that the presently disclosed methodology includes comparing the concordance of STR (short tandem repeat) allele profiling generated by the GLOBALFILER PCR amplification kit and by next generation sequencing using LOBSTR software to assure sample identity and to detect cross contamination among the different samples.   The specification however does not properly define what or how the GLOBALFILER PCR amplification kit is to be utilized to achieve the goals of the instant invention.   The specification relies on software programs (GENEMAPPER and LOBSTR) without describing how the software are used or noting a proper incorporation by reference of documents that provide a description of the claimed processes in the context of the claims.  
	The specification teaches at para. [00031] that the invention provides a panel having one or more oligonucleotides, wherein the oligonucleotides include one or more oligonucleotides selected from SEQ ID NOS: 1-41 as shown in Table 1 but no provide any specific disclosure of how one is to utilize these oligonucleotides to achieve the desired results.    
	In the example I provided at pages 12-14, the specification teaches a series of steps for achieving the claimed invention.  See e.g., [00043] – [00051] and disclose in the table II an allele profiling concordance table generated using the method as described in the Example 1 (see Table II, pages 13-14).  However, the specification does not clearly describe what actually is represented in the Table II, how one is to interprete the data 


Claim Rejections - 35 USC § 112: Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-15 are indefinite at the recitation of “determining a first allelotype...”, “determining a second allelotype…”, and “determining allele concordance between the first allelotype and the second allelotype…” because a limiting definition for the term “allelotype has not been provided in the specification or clams. The limitation “determining” is not an active step; and thus it is not clear what information/data/values are within the metes and bounds of the claims.  Likewise is unclear as to how the claimed 
(b)	Claim 5 contains the trademark/trade name “GENEMAPPER”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an automated genotyping software and, accordingly, the identification/description is indefinite.
(c)	Claim 6 contains the trademark/trade name “LOBSTR”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an algorithm for STR profiling and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method comprising: a) determining a first allelotype for a sample via short tandem repeat (STR) amplification; b) determining a second allelotype for the sample via genetic sequencing; and c) determining allele concordance between the first allelotype and the second allelotype (claim 1).  The claims further recites calculating a statistical probability to determine whether the first allelotype second allelotype are of a single subject (claim 3).  The claims 5 and 6 recites generating allelotype via GENEMAPPER and LOBSTR, respectively. The claims 2015 depend from the claim 1.
	A two-step procedure is used to determine if claimed subject matter is a judicial exception.  First, it is determined whether the claimed subject matter is directed to a law of nature, natural phenomenon or an abstract idea.   The method of the claims 1-15 is directed to a judicial exception of a method of determining a first allelotype for a sample via short tandem repeat (STR) amplification; b) determining a second allelotype for the sample via genetic sequencing; and c) determining allele concordance between the first allelotype and the second allelotype.  This is similar to the abstract idea of obtaining data and comparing information regarding a sample and falls within the enumerated grouping of mathematical concepts and mental processes, which involves the concepts performed in the human mind (including an observation, evaluation, judgment or opinion).  The Court 
	In the second step, it is determined whether the claimed subject matter includes elements, which amounts to significantly more than the judicial exception and integrates the judicial exception into a practical application. The claims are recite at a high level of generality such that the additional elements of short tandem repeat amplification and genetic sequencing (which are data gathering steps) do not integrate the judicial exception into a practical application because these steps are deemed to be routine and conventional.  This is evidence by Gymrek et al (Genome Research, 22: 1154-1162, 2012) which teaches STR amplification and whole genome sequencing to analyze allelotypes (see abstract, page 1154, col. 2, pages 1156-1157, see also supplemental data).  Further, the final step of determining allele concordance between the first and second allelotypes or the steps of calculating a statistical probability as broadly recited in the claim 3 could be akin to reading data on paper or looking at information on a computer screen that are mental processes or generic mathematical concepts based on generic computer processes. With regards to the claims 5 and 6, MPEP 2106 states the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").  Likewise, the limitation of the claims 2-4 and 7-15 are insignificant extra-solution activities that are appended to the judicial exceptions and amount to nothing more than a mere field of use. The Courts have made clear “essentially, appending conventional steps or elements, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.  The Supreme Court also indicated that any additional steps that simply are routine and conventional in the art are insufficient to transform an otherwise patent-ineligible process. The additional elements recited therein do not provide an integration of the judicial exceptions and accordingly the claims 1-15 are not patent eligible.  See MPEP 2106.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-2, 4-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gymrek et al {Gymrek, used interchangeably herein} (Genome Research, 22: 1154-1162, 2012, citation made of record 2/12/2020).
	Regarding claim 1, Gymrek et al method comprising: a) determining a first allelotype for a sample via short tandem repeat (STR) amplification; b) determining a second allelotype for the sample via genetic sequencing; and c) determining allele concordance between the first allelotype and the second allelotype (see abstract, page 1156-1157, 1160-1161 and also supplemental data).  
	Regarding claim 2, Gymrek et al teach wherein (c) comprises generating an allele profiling concordance table Page 116-1157, Table 3).  
	Regarding claim 4, Gymrek teaches wherein the subject is human (page 1160, column 2, section entitled “Biological replicates analysis”).

	Regarding claim 7, Gymrek teaches wherein the sample is a biological sample (pages 1160, col. 2, section entitled “Biological replicates analysis).  
	Regarding claims 8-9, Gymrek teaches a sample is blood or saliva (pages 1160, col. 2, section entitled “Biological replicates analysis)”.  
	Regarding claim 10, Gymrek teaches wherein genetic sequencing comprises whole genome sequencing (WGS) (see abstract and last para. col. 2).
	Regarding claim 15, Gymrek teaches wherein (a) and (b) are performed in parallel (pages 1156-1157, 1160-1161; see also supplemental data).  Thus, Gymrek meets the limitations of the claims recited above.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gymrek et al as previously applied above in view of Counsy (WO 2014015084, citation made of record on IDS filed 2/12/2020). 
	Regarding claim 3, Gymrek et al teach the method as previously applied above.   Gymrek discloses whether the first allelotype and the second allelotype are of a single subject {we validated lobSTR's accuracy by measuring its consistency in calling STRs from whole-genome sequencing of two biological replicates, from the same individual, by tracing Mendelian inheritance patterns in STR alleles in whole-genome sequencing of a HapMap trio, and by comparing lobSTR results to traditional molecular techniques} (abstract, see pages 1160-1161 and supplemental data). 
	Gymrek does not disclose calculating a statistical probability to determine whether the first allelotype and the second allelotype are of a single subject. 
	Counsyl discloses calculating a statistical probability to determine whether the first and the second sequences are of a single subject (creating an alignment/score for the 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to modify the disclosure of Gymrek to include calculating a statistical probability to determine whether the first and the second sequences are of a single subject, as previously disclosed by Counsyl., for the benefit of providing a superior methodology for testing the accuracy of the lobSTR sequencing technique as taught by Counsyl.

18.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gymrek et al as previously applied above in view of Rava (US 201102340358, September 2011, citation made of record on IDS).   
	Gymrek discloses the method of claim 1 as previously described above (see citation noted above).
	Gymrek does not disclose wherein the allelotype is generated via GENEMAPPER. 	Rava discloses wherein the allelotype is generated via genotyping software for DNA sizing and quality allele calls (allele genotyping was performed with GENEMAPPER (genotyping software for DNA sizing and quality allele calls) using manufacturer provided
allelic ladders and bins and panels; paragraphs [0179],[0260}).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to modify the method of Gymrek to encompass generating allelotype via GENEMAPPER as previously disclosed by Rava, for the obvious benefit of providing a superior system for creating allelotypes of high quality as suggested by Rava.
s 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gymrek as previously described above in view of Velculescu et al (20170016075, January 2017, citation made of record on IDS).
	Regarding claims 10-14, Gymrek teaches a method as previously described above.  Gymrek does not teach performing whole exome sequencing and a gene-sequencing panel comprising at least one oligonucleotide comprising SEQ NO: 1.
	Velculescu et al provides a general teaching of generating sequencing data based on performing for example, whole exome sequencing of sample ([0009] and performing HLA typing [0037].   Velculescu teach a sequence identical to the sequence of SEQ ID NO: 4 (para. [0077], Table 2, Peptide ID 1_p09470_10, citation also made of record on ISR).  Velculescu teaches that sequencing reads include sequences of nucleotide data less than 15 bases, less than 90 bases in length, less than 80-90 bases in length, less than 85 nucleotides in lengths and very short reads, less than about 50 or about 30 bases in length {0023]). MPEP 2144.05 states “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
	It would have prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to substitute one sequencing method as taught by Gymrek et al for another sequencing method as taught by Velculescu because such modifications of the method assays are routine, known in the art, and within the ordinary artisan capabilities.  Substituting one methodology for another methodology of similar scope would not negatively modify or alter results of prima facie obvious in the absence of second consideration.
Conclusion
20.	 No claims allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637